Case 1:17-cv-01047-ESH Document 63-50 Filed 05/06/19 Page 1 of 4




          EXHIBIT 45
        Case 1:17-cv-01047-ESH Document 63-50 Filed 05/06/19 Page 2 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

______________________________________________
DEMOCRACY PARTNERS, LLC, et al.,                             )
                                                             )
        Plaintiffs,                                          )
                                                             ) Civ. No. 1:17-cv-1047-ESH
                v.                                           )
                                                             )
PROJECT VERITAS ACTION FUND, LLC, et al.,                    )
                                                             )
      Defendants.                                            )
_____________________________________________                )


                PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
     DEFENDANTS’ SECOND SET OF DOCUMENT / ESI REQUESTS TO PLAINTIFFS

        Pursuant to Fed. R. Civ. P. 34(b)(2), Plaintiffs hereby provide their responses and

objections to Defendants’ Second Set of Document / ESI Requests to Plaintiffs.

                                   GENERAL OBJECTIONS


1.      Plaintiffs object to providing documents and ESI that constitute the work product of its

attorneys and is, accordingly, beyond the scope of permissible discovery. Any inadvertent

production of privileged documents or information shall not be deemed a waiver of the

applicable privilege or this objection.


2.      Plaintiffs object to providing documents or ESI embodying communications between or

among it and its attorneys on the grounds that such information constitutes privileged attorney-

client communications. Any inadvertent production of such documents shall not be deemed a

waiver of the applicable privilege or this objection.
        Case 1:17-cv-01047-ESH Document 63-50 Filed 05/06/19 Page 3 of 4



3.     Plaintiffs’ responses are based upon its reasonable, good faith investigation of claims and

defenses in this case to date and documents within its possession and control as of the date of the

Requests. Without waiving or prejudicing the foregoing objections, Plaintiffs reserve their right

to supplement or amend their response to any of the Requests if Plaintiffs become aware of

additional information or documents.


4.     The foregoing General Objections are hereby incorporated by reference into the objection

made with respect to each individual Request. Accordingly, the inclusion in any response below

of any specific objection to a specific Request is neither intended as, nor shall in any way be

deemed, a waiver of any General Objection or of any other specific objection made herein or that

may be asserted at a later date.


                        SPECIFIC OBJECTIONS AND RESPONSES


Request 1:

Produce all documents in the possession, custody or control of Plaintiffs that they may use to

support their claims.


Response:

       Plaintiffs have already produced all documents they intend to use to support their claims,

other than documents produced by Defendants. Plaintiffs will supplement or amend this

response, and their production of documents, if they subsequently determine that any additional

documents may be used to support their claims.




                                                 2
     Case 1:17-cv-01047-ESH Document 63-50 Filed 05/06/19 Page 4 of 4




                                    /s/ Joseph E. Sandler
                                    Joseph E. Sandler, D.C. Bar No. 255919
                                    Dara Lindenbaum
                                    SANDLER REIFF LAMB ROSENSTEIN
                                    & BIRKENSTOCK, P.C.
                                    1090 Vermont Ave., N.W., Suite 750
                                    Washington, D.C. 20005
                                    Tel: (202) 479-1111
                                    Fax:  (202) DEFENDANT’S
                                       INSERT   479-1115
                                    sandler@sandlerreiff.com
                                       COUNSEL INFORMATION
                                    lindenbaum@sandlerreiff.com

                                    /s/ Heather Abraham
                                    Aderson Francois, D.C. Bar No. 798544
                                    Heather Abraham, Pro Hac Vice
                                    CIVIL RIGHTS CLINIC
                                    GEORGETOWN UNIVERSITY LAW
                                    CENTER
                                    600 New Jersey Avenue N.W., Suite 312
                                    Washington, D.C. 20001
                                    Tel: (202) 662-9593
                                    Fax: (202) 662-9634
                                    abf48@georgetown.edu
September 24, 2018                  heather.abraham@georgetown.edu




                                    3
